 



EXHIBIT 10.9
AMENDMENT TO STOCKHOLDERS’ AGREEMENT
OF SANTERA SYSTEMS INC.
     THIS AMENDMENT TO STOCKHOLDERS’ AGREEMENT OF SANTERA SYSTEMS INC. (the
“Amendment”) is made as of this 3rd day of August, 2005, by and among Tekelec, a
California corporation (“Tekelec”), Santera Systems Inc., a Delaware corporation
(“Santera”), certain stockholders of Santera, and Austin Ventures VI, L.P., a
Delaware limited partnership (“Austin Ventures”), as the Representative.
Capitalized terms used herein that are not otherwise defined have the meanings
set forth in the Stockholders’ Agreement dated as of April 30, 2003 by and
between Tekelec, Santera, the stockholders of Santera (the “Legacy Santera
Stockholders”), and the Representative (the “Stockholders’ Agreement”).
     WHEREAS, the parties hereto acknowledge that Tekelec has asserted various
indemnification claims against the stockholders of Santera under the terms of
the Agreement and Plan of Merger by and among Tekelec, Luke Acquisition Corp.,
certain stockholders of Santera and the Representative dated as of April 30,
2003 (the “Merger Agreement”) and has notified the Representative and the
stockholders that Tekelec has additional unasserted claims, including certain
claims related to Santera’s intellectual property rights as a result of claims
asserted against Santera by certain third parties, all of which, together with
other indemnity rights of Tekelec, will be waived by Tekelec under the terms of
Section 3(b) of the Letter of Transmittal;
     WHEREAS, the parties hereto acknowledge that (i) the Representative, on
behalf of the Legacy Santera Stockholders, has objected to both the validity of
the claims asserted by Tekelec and the entire amount of the damages set forth in
the Notice of Claim from Tekelec dated June 10, 2005 and (ii) the Representative
and the Legacy Santera Stockholders have notified Tekelec that the
Representatives and the Legacy Santera Stockholders have various unasserted
claims against Tekelec and its affiliates which, together with other indemnity
rights of the Legacy Santera Stockholders under the Merger Agreement, will be
waived by each Legacy Santera Stockholder under the terms of Section 3(a) of the
Letter of Transmittal;
     WHEREAS, Tekelec, Santera, the Legacy Santera Stockholders, and the
Representative desire to amend the Stockholders’ Agreement in certain respects,
as more fully set forth below;
     WHEREAS, subject to the terms and conditions set forth herein, Tekelec
desires to exercise an option to purchase the shares of Series A Preferred Stock
of Santera from the Legacy Santera Stockholders and the Legacy Santera
Stockholders desire to sell such shares;
     WHEREAS, in connection with such sale and purchase, Tekelec, Santera and
the Legacy Santera Stockholders desire to resolve any and all claims the parties
may have against each other;
     NOW THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Tekelec, Santera, certain stockholders of Santera, and the
Representative agree as follows:

- 1 -



--------------------------------------------------------------------------------



 



     Section 1. Amendment. The following Section 3.4 is added to Article III of
the Stockholders’ Agreement:
     “3.4 Tekelec Additional Call Option.
          (a) At any time prior to 3:00 p.m. P.D.T. on August 3, 2005, Tekelec
shall have the right, but not the obligation, exercisable upon written notice to
the Representative (an “August Call Notice”), to purchase from the Legacy
Santera Stockholders all of the Stock owned by such Legacy Santera Stockholders
(the “Call Stock”), for an aggregate purchase price of $75,550,000 (the “August
Call Price”) in cash in readily available funds. Subject to the execution and
delivery of a receipt and mutual release in substantially the form of Exhibit E,
the Legacy Santera Stockholders agree to pay, or cause to be paid to, San-qi Li
$550,000 of the August Call Price. As of August 2, 2005, the Call Stock consists
of 62,000 shares of Series A Preferred Stock and the Legacy Santera Stockholders
are identified on Exhibit B attached hereto. The expenses of the Representative
incurred in the performance of its duties as Representative shall be paid out of
the August Call Price. The amount of the August Call Price remaining after
payment of the $550,000 payment to San-qi Li and the expenses of the
Representative shall be allocated among the Legacy Santera Stockholders as set
forth on Exhibit B attached hereto. Upon delivery of the August Call Notice,
this Agreement and the August Call Notice, taken together, shall constitute the
legally-binding obligations of Tekelec and the Legacy Santera Stockholders to
consummate the purchase and sale of the Call Stock on the terms and subject to
the conditions set forth herein. The rights under Section 3.4 shall not be
deemed to be an exercise of the call under Section 3.1 of the Agreement.
          (b) The Representative shall, on or before August 15, 2005, provide
written notice to the Legacy Santera Stockholders of Tekelec’s exercise of the
call right pursuant to this Section 3.4 in a form reasonably acceptable to
Tekelec, the Representative and their respective counsel. At the same time as
the Representative delivers such written notice, the Representative shall
deliver to each such Legacy Santera Stockholder (i) a Letter of Transmittal
substantially in the form of Exhibit C attached hereto (with such changes as
Tekelec and the Representative may agree upon) (the “Letter of Transmittal”),
(ii) a copy of this Agreement and any amendments hereto, and (iii) a request for
such Legacy Santera Stockholder to promptly complete, execute and return the
Letter of Transmittal to the Representative. Each Legacy Santera Stockholder
which has executed the amendment to the Agreement implementing this Section 3.4
shall be required on or prior to September 15, 2005 to comply with the foregoing
request and any additional reasonable requests made by the Representative with
respect to the exercise of the call contemplated by this Section 3.4. As a
condition to the receipt of the Call Price, each Legacy Santera Stockholder
which has not executed the amendment to this Agreement implementing this
Section 3.4 shall be required on or prior to September 15, 2005 to comply with
the foregoing request and any additional reasonable requests made by the
Representative with respect to the exercise of the call contemplated by this
Section 3.4. The Representative shall hold, or instruct the Escrow Agent to
hold, all such completed and executed Letters of Transmittal in escrow until the
earlier of (i) October 11, 2005 or (ii) the August Call Closing Date (as defined
below). On or prior to the August Call Closing Date, Tekelec, Santera and the
Representative agree to take all such action and execute such documents as may
be necessary to cause the Escrow Agent under

- 2 -



--------------------------------------------------------------------------------



 



the Escrow Agreement (the “Escrow Agent”) to facilitate the closing of the
purchase and sale of the Call Stock in accordance with the terms hereof.
          (c) The purchase and sale of 100% of the Call Stock pursuant to this
Section 3.4 shall close on October 3, 2005, unless all the conditions to the
obligations of Tekelec, Santera, the Legacy Santera Stockholders and/or the
Representative to cause the closing to occur have not been satisfied or waived
on such date, in which case the closing shall occur, if at all, on the first
business day thereafter that such conditions have been satisfied or waived (the
date that such closing occurs, “August Call Closing Date”). Tekelec or the
Representative may terminate this Section 3.4 if the closing is not consummated
on or before October 11, 2005; provided, that the termination of this
Section 3.4 shall not preclude either party from exercising its rights and
remedies under Section 9.2 or any other provision hereof other than Section 3.4
hereof, and all other provisions of the Agreement shall remain in full force and
effect, including without limitation, the Put Option set forth in Section 3.2
hereof.
          (d) On or prior to the August Call Closing Date, subject to the terms
and conditions hereof, Tekelec shall deliver (i) to the Escrow Agent the August
Call Price, by wire transfer of immediately available funds, which the Escrow
Agent shall disburse in accordance with the terms and subject to the conditions
of the Escrow Agreement, (ii) to the Escrow Agent, a form of the Letter of
Transmittal for delivery by the Escrow Agent to each Legacy Santera Stockholder,
duly executed by Tekelec and Santera, and (iii) to the Escrow Agent, letters
executed by Santera for delivery by the Escrow Agent to Edward Olkkola and
Thomas Dyal in the form attached hereto as Exhibit D.
          (e) On or prior to the August Call Closing Date, subject to the terms
and conditions hereof, the Representative shall deliver (i) to the Escrow Agent,
a written instrument instructing the Escrow Agent to release to Tekelec the
original certificate(s) evidencing the Call Stock, duly endorsed for transfer to
Tekelec by each of the Legacy Santera Stockholders or the Representative, on
behalf of the Legacy Santera Stockholders, (ii) to the Escrow Agent, the
executed Letters of Transmittal that the Representative shall have obtained from
the Legacy Santera Stockholders on or prior to the August Call Closing Date and
(iii) to the Escrow Agent and Tekelec, the Escrow Agreement, duly executed by
the Representative.
          (f) The obligation of Tekelec to take the actions described in
subsection 3.4(d) above and otherwise consummate the purchase and sale of the
Call Stock shall be subject to the satisfaction of the following condition,
subject to the right of Tekelec to waive such condition: the Representative and
the Legacy Santera Stockholders holding at least 97% of all Call Stock held by
the Legacy Santera Stockholders shall have performed all of their respective
obligations contained in or contemplated by this Section 3.4, including the
delivery by the Legacy Santera Stockholders holding at least 97% of all Call
Stock held by the Legacy Santera Stockholders to the Representative of a duly
executed and completed Letter of Transmittal. Notwithstanding anything contained
herein or elsewhere to the contrary, if such condition has not been satisfied on
or prior to October 11, 2005 and (i) Tekelec elects not to waive such condition
(i.e., Tekelec elects not to perform the obligations it would otherwise be
required to perform on the August Call Closing Date), the parties hereof shall
retain all the rights and remedies contemplated by Section 9.2 hereof, including
pursuing any claims that it may have against the

- 3 -



--------------------------------------------------------------------------------



 



party or parties which have failed to perform obligations contemplated by this
Section 3.4, or (ii) Tekelec elects to waive such condition and perform its
obligations hereunder, it shall nonetheless retain all the rights and remedies
contemplated by Section 9.2 with respect to each Legacy Santera Stockholder who
fails to deliver a Letter of Transmittal.
          (g) The obligations of the Legacy Santera Stockholders as provided in
this Section 3.4 are subject to the following condition: Tekelec and Santera
shall have performed all of their respective obligations contained in or
contemplated by this Section 3.4, including but not limited to the delivery to
the Escrow Agent of the Letters of Transmittal executed by Tekelec and Santera
and the payment to the Escrow Agent of the August Call Price as contemplated
hereby.
          (h) The obligation of the Representative to take the actions described
in subsection 3.4(e) above and to otherwise cause the consummation of the
purchase and sale of the Call Stock shall be subject to the satisfaction of the
following condition, subject to the right of the Representative to waive such
condition: Tekelec and Santera shall have performed all of their respective
obligations contained in or contemplated by this Section 3.4, including but not
limited to the delivery of the Letters of Transmittal executed by Tekelec and
Santera and the payment of the August Call Price as contemplated hereby.
Notwithstanding anything contained herein or elsewhere to the contrary, if such
condition has not been satisfied on or prior to October 11, 2005 and (i) the
Representative elects not to waive such condition (i.e., the Representative
elects not to perform the obligations it would otherwise be required to perform
on the August Call Closing Date), the parties hereof shall retain all the rights
and remedies contemplated by Section 9.2 hereof, including pursuing any claims
that any such party may have against Tekelec and Santera, or (ii) the
Representative elects to waive such condition and perform its obligations
hereunder, it shall nonetheless retain all the rights and remedies contemplated
by Section 9.2 as against Tekelec and Santera.
          (i) The parties hereto agree that upon the consummation of the
transactions contemplated by this Section 3.4 resulting in the acquisition of
100% of the Call Stock, this Agreement and the obligations hereunder, other than
as provided in the last sentence of Article VIII of this Agreement, shall
terminate and be of no further force and effect; provided, however, that in the
event that one or more the Legacy Santera Stockholders shall not have complied
with all of its or their obligations contained herein, the right of Tekelec and
Santera to enforce this Section 3.4 and the other provisions of this Agreement
shall continue for all purposes only with respect to such Legacy Santera
Stockholders who shall not have complied with all of its or their obligations.
     Section 2. Representations. Each of Tekelec and Santera hereby represent
and warrant that it has the full right, power and authority to enter into this
Amendment and the documents related hereto and upon the execution of this
Amendment by Tekelec, Santera, the Representative and the other Legacy Santera
Stockholders who are parties to this Amendment (“Signing Legacy Stockholders”),
the Stockholders’ Agreement, as amended by this Amendment, shall be binding on,
and enforceable against, it. Each of Tekelec and Santera also hereby represent
and warrant that upon the execution of this Amendment by Tekelec, Santera, the
Representative and the Signing Legacy Stockholders, the Stockholders’ Agreement,
as amended by this Amendment, shall be binding on, and enforceable against, the
Legacy Santera

- 4 -



--------------------------------------------------------------------------------



 



Stockholders which are not parties to this Amendment. Each of the Representative
and each of the Signing Legacy Stockholders hereby represent and warrant that it
has the full right, power and authority to enter into this Amendment and the
documents related hereto and upon the execution by Tekelec, Santera, the
Representative and the other Legacy Santera Stockholders who are parties to this
Amendment, the Stockholders’ Agreement, as amended by this Amendment, shall be
binding on, and enforceable against, it. Each of the Representative and the
Signing Legacy Stockholders also hereby represent and warrant that upon the
execution of this Amendment by Tekelec, Santera, the Representative and the
Signing Legacy Stockholders, the Stockholders’ Agreement, as amended by this
Amendment, shall be binding on, and enforceable against, the Legacy Santera
Stockholders which are not parties to this Amendment. The Signing Legacy
Stockholders further represent and warrant that (i) Edward E. Olkkola and Thomas
Dyal are members of the board of directors of Santera who have been appointed to
the board of directors of Santera by the Legacy Santera Stockholders, (ii) the
Signing Legacy Stockholders have had the opportunity to ask questions of and
received information from Santera’s board of directors and management regarding
the business, financial condition and prospects of Santera (“Santera
Condition”), (iii) the Signing Legacy Stockholders are sophisticated
institutional investors who have substantial experience in evaluating the
business, financial condition and prospects of businesses, (iv) the Signing
Legacy Stockholders believe they have sufficient information necessary in
deciding whether to enter into this Amendment and related documents, (v) the
Signing Legacy Stockholders have relied upon their own evaluation of the present
and future Santera Condition in deciding to enter into this Amendment and
related documents, and have not relied upon any representations made by Tekelec
or Santera regarding the present prospects or future financial condition of
Santera, (vi) the Santera Condition is subject to significant uncertainties, and
the Santera Condition may be significantly better or worse over the next few
years, including without limitation the next six months, than the Signing Legacy
Stockholders currently expect and (vii) depending on other factors, including
the timing of the exercise of the put or the call rights in the Stockholders’
Agreement, the Legacy Santera Stockholders could realize more or less than they
would realize under the call option under Section 3.4 of the Stockholders’
Agreement. The Signing Legacy Stockholders and the Representative further
represent and warrant that the Signing Legacy Stockholders own 95% of the Call
Stock. The parties hereto agree that the representations and warranties
contained in the second and fourth sentences of this Section 2 shall not survive
the closing of the purchase and sale of the Call Stock contemplated by
Section 3.4 of the Stockholders’ Agreement, as amended.
     Section 3. August Call Notice. Tekelec hereby elects to purchase all of the
Call Stock from the Legacy Santera Stockholders for the August Call Price and
agrees that this Amendment shall constitute the August Call Notice pursuant to
Section 3.4 of the Stockholders’ Agreement, as amended.
     Section 4. Expenses. Each party hereto will pay its own costs and expenses
incurred in connection with the negotiation and execution of, and performance of
the transactions contemplated by, this Amendment.
     Section 5. Governing Law. This Amendment shall be governed by and construed
under the laws of the state of Delaware.

- 5 -



--------------------------------------------------------------------------------



 



     Section 6. Entire Agreement. This Amendment constitutes the entire
agreement between the Company, Tekelec, the Legacy Santera Stockholders, and the
Representative relating to the subject matter hereof, and any previous
understanding and/or agreement between the Company, Tekelec, the Legacy Santera
Stockholders, and the Representative regarding the subject matter hereof is
superseded by this Amendment.
     Section 7. Counterparts. This Amendment may be executed in counterparts,
each which shall be deemed an original, and all of which shall constitute one
and the same instrument.
     Section 8. No admission of Liability. The Representative, the Signing
Legacy Stockholders and the Representative on behalf of the other Legacy Santera
Stockholders understand and acknowledge that this Amendment, the Letters of
Transmittal and the other documents entered into by the parties in connection
with this Amendment constitute a compromise and settlement of disputed claims.
No action taken by the Representative, the Signing Legacy Stockholders and the
Representative on behalf of the other Legacy Santera Stockholders, or any of
them, either previously or in connection with this Amendment shall be deemed or
construed to be (i) an admission of the truth or falsity of any asserted or
unasserted claims of Tekelec, (ii) an acknowledgment or admission of any fault
or liability whatsoever to Tekelec or to any third party or (iii) a waiver,
compromise or settlement of any claims that the Representative or the Legacy
Santera Stockholders may have against Tekelec or any third party in the event
that the August Call Closing Date does not occur or this Amendment is
terminated. Tekelec and Santera understand and acknowledge that this Amendment,
the Letters of Transmittal and the other documents entered into by the parties
in connection with this Amendment constitute a compromise and settlement of
disputed claims. No action taken by Tekelec or Santera either previously or in
connection with this Amendment shall be deemed or construed to be (i) an
admission of the truth or falsity of any asserted or unasserted claims of the
Representative or the Legacy Santera Stockholders, (ii) an acknowledgment or
admission of any fault or liability whatsoever to the Representative or the
Legacy Santera Stockholders or to any third party or (iii) a waiver, compromise
or settlement of any claims that the Representative or the Legacy Santera
Stockholders may have against Tekelec or any third party in the event that the
August Call Closing Date does not occur or this Amendment is terminated.
* * * * *
[SIGNATURES BEGIN ON FOLLOWING PAGE]

- 6 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of
the day first above written.

            SANTERA SYSTEMS INC.
      By:     /s/ Frederick M. Lax       Name:   Frederick M. Lax      Title:  
Chairman of the Board of Directors   
 
          TEKELEC
      By:     /s/ Frederick M. Lax       Name:   Frederick M. Lax      Title:  
President and Chief Executive Officer   
 
          By:     /s/ Ronald W. Buckly       Name:   Ronald W. Buckly     
Title:   Senior Vice President, Corporate Affairs and General Counsel   
 
          AUSTIN VENTURES VI, L.P., as Representative  
 
       
 
By:   AV Partners VI, L.P., its General Partner  
 
          By:   Edward E. Olkkola         Edward E. Olkkola, General Partner   
 
 
          AUSTIN VENTURES VI, L.P.
 
       
 
By:   AV Partners VI, L.P., its General Partner  
 
          By:   /s/ Edward E. Olkkola         Edward E. Olkkola, General
Partner   
 
          AUSTIN VENTURES VI AFFILIATES FUND, L.P.  
 
       
 
By:   AV Partners VI, L.P., its General Partner  
 
          By:   /s/ Edward E. Olkkola         Edward E. Olkkola, General
Partner   

- 7 -



--------------------------------------------------------------------------------



 



              AUSTIN VENTURES VIII, L.P.
 
       
 
  By:   AV Partners VIII, L.P., its General Partner
 
            By:   /s/ Edward E. Olkkola           Edward E. Olkkola, General
Partner   
 
            REDPOINT VENTURES II, L.P., by its General Partner,
Redpoint Ventures II, LLC
        By:   /s/ R. Thomas Dyal           R. Thomas Dyal, Managing Director   
 
            REDPOINT ASSOCIATES II, LLC, as nominee
        By:   /s/ R. Thomas Dyal           R. Thomas Dyal, Managing Director   
 
            REDPOINT TECHNOLOGY PARTNERS Q-I,
L.P., by its General Partner, Redpoint Ventures I, LLC
        By:     /s/ R. Thomas Dyal         Name:   R. Thomas Dyal       
Title:   Managing Director   
 
            REDPOINT TECHNOLOGY PARTNERS A-I,
L.P., by its General Partner, Redpoint Ventures I, LLC
        By:     /s/ R. Thomas Dyal         Name:   R. Thomas Dyal       
Title:   Managing Director   

- 8 -



--------------------------------------------------------------------------------



 



              MERITECH CAPITAL PARTNERS L.P.  
 
  By:   Meritech Capital Associates L.L.C.
   its General Partner
 
       
 
  By:   Meritech Management Associates L.L.C.
   a managing member           By:     /s/ Michael B. Gordon         Name:  
Michael B. Gordon        Title:   Managing Director          MERITECH CAPITAL
AFFILIATES L.P.
 
       
 
  By:   Meritech Capital Associates L.L.C.
   its General Partner
 
       
 
  By:   Meritech Management Associates L.L.C.
   a managing member             By:     /s/ Michael B. Gordon         Name:  
Michael B. Gordon        Title:   Managing Director     
 
  SEQUOIA CAPITAL FRANCHISE FUND, L.P.
 
   
 
  By: SCFF Management, LLC
A Delaware Limited Liability Company
General Partner           By:     /s/ Mark Stevens         Name:   Mark Stevens 
      Title:      

- 9 -



--------------------------------------------------------------------------------



 



         
 
SEQUOIA CAPITAL FRANCHISE PARTNERS, L.P.
 
 
 
By: SCFF Management, LLC
A Delaware Limited Liability Company
General Partner
 
    By:     /s/ Mark Stevens       Name:   Mark Stevens      Title:      
 
 
 
SEQUOIA CAPITAL VIII, L.P.
 
   
 
By: SC VIII Management, LLC
A California Limited Liability Company
General Partner
 
    By:     /s/ Mark Stevens       Name:   Mark Stevens      Title:      
 
 
 
SEQUOIA INTERNATIONAL TECHNOLOGY PARTNERS VIII, L.P.
 
   
 
By: SC VIII Management, LLC
A California Limited Liability Company
General Partner
 
    By:     /s/ Mark Stevens       Name:   Mark Stevens      Title:      
 
 
 
SEQUOIA INTERNATIONAL TECHNOLOGY PARTNERS VIII (Q), L.P.
 
   
 
By: SC VIII Management, LLC
A California Limited Liability Company
General Partner
 
    By:     /s/ Mark Stevens       Name:   Mark Stevens      Title:      

- 10 -



--------------------------------------------------------------------------------



 



            SEQUOIA 1997
      By:     /s/ Mark Stevens       Name:   Mark Stevens      Title:          
CMS PARTNERS LLC
      By:     /s/ Mark Stevens       Name:   Mark Stevens      Title:          
INSTITUTIONAL VENTURE PARTNERS VIII, L.P., by its General Partner, Institutional
Venture Management VIII, LLC
      By:   /s/ R. Thomas Dyal         R. Thomas Dyal, Managing Director       
IVM INVESTMENT FUND VIII, LLC, by its Manager, Institutional Venture Management
VIII, LLC
      By:   /s/ R. Thomas Dyal         R. Thomas Dyal, Managing Director       
BROADBAND FUND, L.P., by its General Partner, BBF Management, LLC, by its
Manager, Institutional Venture Management VIII, LLC
      By:   /s/ R. Thomas Dyal         R. Thomas Dyal, Managing Director       
     

- 11 -



--------------------------------------------------------------------------------



 



EXHIBIT C
(Please read the accompanying instructions carefully)
LETTER OF TRANSMITTAL
For Payment For Series A Preferred Stock
of
SANTERA SYSTEMS INC.
Delivery To: The Representative for the benefit of Tekelec
By Mail, Overnight Courier, Hand Delivery or Fax:
Austin Ventures VI, L.P.
300 West 6th Street, Suite 2300
Austin, TX
Attention: Edward E. Olkkola
Facsimile: (512) 651-8545
Ladies and Gentlemen:
     On August 3, 2005, pursuant to the terms of Section 3.4 of the
Stockholders’ Agreement by and among Tekelec, Santera Systems Inc. (the
“Company”), the stockholders of the Company and Austin Ventures VI, L.P. (the
“Representative”) dated as of April 30, 2003, as amended August 3, 2005 (the
“Stockholders’ Agreement”), Tekelec exercised its call right (the “Call”) to
purchase all of the shares of Series A Preferred Stock of the Company held by
the stockholders of the Company (other than Tekelec or its affiliates) (the
“Shares”) for an aggregate purchase price of $75,550,000 (the “Call Price”). You
are one of the stockholders subject to this Call (a “Legacy Santera Stockholder”
and collectively, the “Legacy Santera Stockholders”). Subject to the execution
and delivery of a receipt and mutual release, $550,000 of the purchase price
will be paid to San-qi Li, the chief technology officer of the Company. The
amount of the Call price remaining after payment of the $550,000 to San-qi Li
and the expenses of the Representative will be disbursed to the Legacy Santera
Stockholders in accordance with Exhibit B to the Stockholders’ Agreement.
     In connection with the Agreement and Plan of Merger by and among Tekelec,
Luke Acquisition Corp., certain stockholders of the Company and the
Representative dated as of April 30, 2003, as amended August 3, 2005 (the
“Merger Agreement”), a stock certificate representing your Shares was deposited
and is currently being held in escrow pursuant to the terms of the Escrow
Agreement by and among Tekelec, the Company, the Representative, the Legacy
Santera Stockholders and the escrow agent dated as of April 30, 2003, as amended
August 3, 2005 (the “Escrow Agreement”). Pursuant to the terms of the Escrow
Agreement, you previously provided the Representative with the full power and
authority to exclusively act on your behalf in connection with all matters
related to the Escrow Agreement, including, without limitation, exercising your
rights and powers in respect to your Shares, including executing such stock
powers or other instruments of transfer as may be required thereunder.
     [Pursuant to the Stockholders’ Agreement, you are required to] [It is a
condition to your receipt of your share of the Call Price that you] complete and
execute a copy of this letter of transmittal (“Letter of Transmittal”) in
accordance with the instructions herein and return your completed and executed
Letter of Transmittal via mail, overnight courier, hand delivery or facsimile to
Austin Ventures, c/o Wilson Sonsini Goodrich & Rosati, Professional Corporation,
8911 Capital of Texas Highway N., Suite 3350, Austin, Texas 78759, Facsimile:
512-338-5499, Attention: Alan Bickerstaff by no later than September 15, 2005.
You will not receive your portion of the purchase price unless you do so, and
the failure by you to do so may result in claims being made against you by
Tekelec. [First, bracketed language only applies to Letters of Transmittal sent
to Signing Legacy Santera Stockholders.]

 



--------------------------------------------------------------------------------



 



NOTE: SIGNATURES MUST BE PROVIDED BELOW
PLEASE READ THE ACCOMPANYING INSTRUCTIONS CAREFULLY

1.   Representations of the Stockholder. The undersigned, solely in its capacity
as a holder of shares of Series A Preferred Stock of the Company (the
“Stockholder”), hereby represents, warrants and agrees that with respect to the
Shares set forth opposite the Stockholder’s name on Exhibit A to the
Stockholders’ Agreement:

     (a) The Stockholder is the sole record and beneficial owner of such Shares,
and owns such Shares free and clear of all liens, rights, options, charges or
encumbrances of any kind whatsoever, other than the restrictions contained in
the Escrow Agreement, the Stockholders’ Agreement and the Merger Agreement;
     (b) The Stockholder has the full right, power and authority to sell,
transfer and deliver such Shares;
     (c) The Stockholder has the full right, power and authority to execute and
deliver this Letter of Transmittal, the amendment to the Stockholders’
Agreement, the amendment to the Escrow Agreement and the amendment to the Merger
Agreement.
     (d) This Letter of Transmittal, when executed and delivered by the
Stockholder, will constitute valid and legally binding obligations of the
Stockholder, enforceable against the Stockholder in accordance with the terms
hereof;
     (e) [The Stockholder is required by the terms of the Stockholders’
Agreement to execute and deliver this Letter of Transmittal and transfer such
Stockholder’s Shares to Tekelec; and] [Only applies to Signing Legacy
Stockholders.]
     (f) The Stockholder has received all of the information necessary in
deciding whether to comply with its obligations related to the exercise of the
Call. The Stockholder has had an opportunity to ask questions and receive
answers from Tekelec and the Company regarding the facts and circumstances
related to the execution and delivery of this Letter of Transmittal in
connection with the exercise of the Call and the Company’s business, financial
condition, operating results, properties and prospects.

2.   Representations of the Company and Tekelec. Each of the Company and
Tekelec, hereby represents, warrants and agrees that:

     (a) Tekelec has the full right, power and authority to purchase the Shares
and deliver the Call Price to the Stockholder;
     (b) Each of Tekelec and the Company has the full right, power and authority
to execute and deliver this Letter of Transmittal;
     (c) This Letter of Transmittal, when executed and delivered by each of
Tekelec and the Company, will constitute valid and legally binding obligations
of each of Tekelec and the Company, enforceable against each of Tekelec and the
Company in accordance with the terms hereof; and
     (d) Tekelec believes it has received all of the information necessary in
deciding whether to purchase the Shares pursuant to the exercise of the Call.
Tekelec has had an opportunity to ask questions and receive answers from the
Stockholder regarding the facts and circumstances related to the decision to
purchase the Shares pursuant to exercise of the Call.

3.   Release.

     (a) In consideration of the transactions contemplated by the Stockholder’s
Agreement and hereby, the Stockholder, on behalf of himself, herself or itself
and any person or entity claiming through or under the Stockholder (the “Seller
Releasors”), does hereby release, remise, acquit and forever discharge each
other Legacy Santera Stockholder, the Representative, the Company, Tekelec,
their subsidiaries, their affiliates, and any director, officer, employee,
agent, attorney, representative, successor, heir, executor, administrator,
insurer or assign of any of them (the “Seller Released Parties”),

2



--------------------------------------------------------------------------------



 



of and from any damages, actions, causes of action, debts, dues, claims,
penalties, suits, demands, obligations and liabilities of every kind or nature
whatsoever, at law, in equity, or otherwise, known or unknown (the “Claims”),
which the Seller Releasors or any of them ever had, now have, or may acquire at
any time in the future against said Seller Released Parties, or any of them,
which arise or have arisen, or the basis for which occurs or has occurred, at or
prior to the August Call Closing Date; provided, however, that such release and
waiver shall not apply to (i) any failure of Tekelec’s or the Company’s
representations or warranties in this Letter of Transmittal or in any of the
Current Amendment Applicable Provisions (as defined below) to be true and
accurate and (ii) any failure of Tekelec or the Company to perform their
respective obligations and abide by their respective agreements and
acknowledgements under this Letter of Transmittal, the Escrow Agreement, the
Merger Agreement or the Stockholders’ Agreement, including Section 3.4 thereof.
[For purposes of this Letter of Transmittal, the “Current Amendment Applicable
Provisions” means (1) Section 2 (other than the fourth sentence thereof) of the
Amendment to Stockholders’ Agreement of Santera Systems Inc. dated August 2,
2005 by and among Tekelec, the Company, certain of the Legacy Santera
Stockholders and the Representative, (2) Section 3 of the Amendment to Escrow
Agreement dated August 2, 2005 by and among Tekelec, the Company, certain of the
Legacy Santera Stockholders and the Representative and (3) Section 3 of the
Amendment to Merger Agreement dated August 2, 2005 by and among Tekelec, the
Company, certain of the Legacy Santera Stockholders and the Representative.]
[Bracketed language only applies to Letters of Transmittal sent to Signing
Legacy Santera Stockholders.]
     (b) In consideration of the transactions contemplated by the Stockholders’
Agreement and hereby, the Company and Tekelec, on behalf of the Company and
Tekelec and any person or entity claiming through or under the Company or
Tekelec (the “Company Releasors”), do hereby release, remise, acquit and forever
discharge the Representative, the Stockholder, its subsidiaries, its affiliates,
and any director, officer, employee, agent, attorney, representative, successor,
heir, executor, administrator, insurer or assign of any of them (the “Company
Released Parties”), of and from any Claims, which the Company Releasors or any
of them ever had, now have, or may acquire at any time in the future against
said Company Released Parties, or any of them, which arise or have arisen, or
the basis for which occurs or has occurred, at or prior to the August Call
Closing Date; provided, however, that such release and waiver shall not apply to
(i) any failure of any of the Stockholder’s representations or warranties in
this Letter of Transmittal or in the Current Amendment Applicable Provisions to
be true and accurate or (ii) any failure of any of the Stockholder to perform
its obligations and abide by its agreements and acknowledgements under this
Letter of Transmittal.

4.   Covenant Not to Sue.

     (a) The Stockholder agrees that the Stockholder shall not initiate any
litigation against the Seller Released Parties with respect to the Claims
released above. If the Stockholder commences any Claim in violation of this
Letter of Transmittal, the Seller Released Parties shall be entitled to assert
this Letter of Transmittal as a complete bar.
     (b) The Company and Tekelec agree that neither the Company, Tekelec nor any
of the Company Releasors shall initiate any litigation against the Company
Released Parties with respect to the Claims released above. If either the
Company or Tekelec commences any Claim in violation of this Letter of
Transmittal, the Company Released Parties shall be entitled to assert this
Letter of Transmittal as a complete bar.
     All authority herein conferred or agreed to be conferred shall survive the
death or incapacity of the Stockholder, and any obligation of the Stockholder
hereunder shall be binding upon the heirs, personal representatives, successors
and assigns of the Stockholder.
PLEASE READ THIS ENTIRE LETTER OF TRANSMITTAL
CAREFULLY BEFORE COMPLETION.

3



--------------------------------------------------------------------------------



 



PLEASE SIGN HERE
(Complete Accompanying Substitute Form W-9)

     
...................................................................................
 
...................................................................................
...................................................................................
 
...................................................................................
...................................................................................
 
...................................................................................
Signature(s) of Owner   Date

          Area Code and Telephone
Number...................................................................................
     This Letter of Transmittal must be signed by the holder(s) as the name(s)
appear(s) on the certificate(s) for Santera Systems Inc. Series A Preferred
Stock or by any person(s) authorized to become registered holder(s) by
endorsements and documents transmitted herewith. If signature is by a trustee,
executor, administrator, guardian, officer or other person acting in a fiduciary
or representative capacity, please set forth full title. See Instruction 2.
Name(s):
..............................................................................................................................................................................................................
(Please Type or Print)
Capacity:
.............................................................................................................................................................................................................
Address:
.............................................................................................................................................................................................................
(Including Zip Code)
Dated:
......................................................................................................................................................................................................
, 2005
Unless indicated below, you will receive your portion of the purchase price in a
check sent via certified mail to the address set forth above.
Wire transfer
instructions:................................................................................................................

4



--------------------------------------------------------------------------------



 



            SANTERA SYSTEMS INC.
      By:         Name:         Title:      

            TEKELEC
      By:         Name:         Title:      

            By:         Name:         Title:      

5



--------------------------------------------------------------------------------



 



INSTRUCTIONS

1.   Delivery of this Letter of Transmittal

               The method of delivery of this Letter of Transmittal and all
other required documents is at the election and risk of the stockholder. Instead
of delivery by mail, it is recommended that holders use an overnight or hand
delivery service, properly insured.

2.   Signatures on this Letter of Transmittal

               If this Letter of Transmittal is signed by the beneficial holder
of the Santera Systems Inc. Series A Preferred Stock, the signature must
correspond exactly with the name as written on the face of the certificates
without any change whatsoever.
               If any surrendered Santera Systems Inc. Series A Preferred Stock
is owned by two or more joint owners, all of such owners must sign this Letter
of Transmittal.
               If any surrendered Santera Systems Inc. Series A Preferred Stock
is registered in different names on several certificates, it will be necessary
to complete, sign and submit as many separate copies of this Letter of
Transmittal as there are different registrations.
               If this Letter of Transmittal or any certificates are signed by
trustees, executors, administrators, guardians, attorneys-in-fact, officers of
corporations or others acting in a fiduciary or representative capacity, such
persons should so indicate when signing, and, unless waived by Tekelec, proper
evidence satisfactory to Tekelec of their authority to so act must be submitted.

3.   Tax Identification Number.

               Federal income tax law generally requires that a holder must
provide Tekelec (as payor) with such holder’s correct Taxpayer Identification
Number (“TIN”) on Substitute Form W-9 below, which, in the case of an
individual, is his or her social security number. If Tekelec is not provided
with the current TIN or an adequate basis for an exemption, such holder may be
subject to a $50 penalty imposed by the Internal Revenue Service. In addition,
delivery to such holder of the cash payment for the Santera Systems Inc.
Series A Preferred Stock may be subject to backup withholding in an amount equal
to 28% of all reportable payments. If withholding results in an overpayment of
taxes, a refund may be obtained.
               Exempt holders (including, among others, certain corporations and
foreign individuals) are not subject to these backup withholding and reporting
requirements. See the enclosed Guidelines of Certification of Taxpayer
Identification Number on Substitute Form W-9 (the “W-9 Guidelines”) for
additional instructions.
               To prevent backup withholding, each holder must provide its
correct TIN by completing the Substitute Form W-9 set forth below, certifying
that the TIN provided is correct (or that such holder is awaiting a TIN), the
holder is a U.S. person (including a U.S. resident alien) and that (i) the
holder is exempt from backup withholding, (ii) the holder has not been notified
by the Internal Revenue Service that such holder is subject to backup
withholding as a result of a failure to report all interest or dividends or
(iii) the Internal Revenue Service has notified the holder that such holder is
no longer subject to backup withholding. If the holder is a nonresident alien or
foreign entity not subject to backup withholding, such holder must give Tekelec
a completed Form W-8BEN, certificate of foreign status. These forms may be
obtained from Tekelec [Need to insert contact person/info]. If the Santera
Systems Inc. Series A Preferred Stock is in more than one name or is not in the
name of the actual owner, such holder should consult the W-9 Guidelines for
information on which TIN to report. If such holder does not have a TIN, such
holder should consult the W-9 Guidelines for instructions on applying for a TIN,
check the box in Part 2 of the Substitute Form W-9 and write “applied for” in
lieu of its TIN. Note: Checking this box and writing “applied for” on the form
means that such holder has already applied for a TIN or that such holder intends
to apply for one in the near future. If such holder does not provide

6



--------------------------------------------------------------------------------



 



its TIN to Tekelec within 60 days, such holder will be subject to backup
withholding until such holder furnishes its TIN to Tekelec.

4.   Requests for Assistance or Additional Copies.

               Requests for assistance or for additional copies of this Letter
of Transmittal may be directed to Representative, at the address and telephone
number indicated above.

7



--------------------------------------------------------------------------------



 



TO BE COMPLETED BY ALL TENDERING HOLDERS
(See Instruction 3)
PAYOR’S NAME: J.P. Morgan Trust Company, National Association

                                              SUBSTITUTE

Form W-9
Department of the Treasury Internal Revenue Service

Payor’s Request for Taxpayer Identification Number (“TIN”) and Certification    
Part 1-PLEASE PROVIDE YOUR TIN (SOCIAL SECURITY NUMBER OR EMPLOYER
IDENTIFICATION NUMBER) IN THE BOX AT RIGHT AND CERTIFY BY SIGNING AND DATING
BELOW     Name: _______________________
TIN:_________________________                             Part 2—TIN Applied For
[  ]                             CERTIFICATION: UNDER THE PENALTIES OF PERJURY,
I CERTIFY THAT:    
 
                                (1 )   the number shown on this form is my
correct Taxpayer Identification Number (or I am waiting for a number to be
issued to me),    
 
                                (2 )   I am not subject to backup withholding
because: (a) I am exempt from backup withholding, or (b) I have not been
notified by the Internal Revenue Service (the “IRS”) that I am subject to backup
withholding as a result of a failure to report all interest or dividends, or
(c) the IRS has notified me that I am no longer subject to backup withholding,
and    
 
                                (3 )   I am a U.S. person (including a U.S.
resident alien).    
 
                             
SIGNATURE                                                                                  DATE                    
                      You must cross out item (2) of the above certification if
you have been notified by the IRS that you are currently subject to backup
withholding because of underreporting of interest or dividends on your tax
return.                    

YOU MUST COMPLETE THE FOLLOWING CERTIFICATE IF YOU CHECKED THE BOX
IN PART 2 OF SUBSTITUTE FORM W-9



CERTIFICATE OF AWAITING TAXPAYER IDENTIFICATION NUMBER
I certify under penalties of perjury that a taxpayer identification number has
not been issued to me, and either (a) I have mailed or delivered an application
to receive a taxpayer identification number to the appropriate Internal Revenue
Service Center or Social Security Administration Office or (b) I intend to mail
or deliver an application in the near future. I understand that if I do not
provide a taxpayer identification number by the time of the exchange I will be
subject to back-up withholding at the applicable rate on all reportable payments
until I provide my taxpayer identification number.

                  Signature   Date

8



--------------------------------------------------------------------------------



 



GUIDELINES FOR CERTIFICATION OF TAXPAYER IDENTIFICATION
NUMBER ON SUBSTITUTE FORM W-9
GUIDELINES FOR DETERMINING THE PROPER IDENTIFICATION NUMBER TO GIVE THE
PAYER—Social Security Numbers (“SSNs”) have nine digits separated by two
hyphens: i.e., 000-00-0000. Employer Identification Numbers (“EINs”) have nine
digits separated by only one hyphen: i.e., 00-0000000. The table below will help
determine the number to give the payer.

                                                          Give the NAME AND    
        Give the NAME AND               EMPLOYER             SOCIAL SECURITY    
          IDENTIFICATION For this type of account:   NUMBER of -   For this type
of account:   NUMBER of -
1.
  Individual   The individual     6.     A valid trust, estate, or pension trust
  Legal entity (4)
 
                           
2.
  Two or more individuals (joint account)   The actual owner of the account or,
if combined funds, the first individual on the account (1)     7.    
Corporation or LLC electing corporate status on Form 8832   The corporation
 
                           
3.
  Custodian account of a minor (Uniform Gift to Minors Act)   The minor (2)    
8.     Association, club, religious, charitable, education or other tax-exempt
organization   The organization
 
                           
4.
  a.   The usual revocable savings trust (grantor is also trustee)   The
grantor-trustee (1)     9.     Partnership or multi-member LLC   The partnership
 
                           
 
  b.   The so-called trust account that is not a legal or valid trust under
State law   The actual owner (1)     10.     A broker or registered nominee  
The broker or nominee
 
                           
5.
  Sole proprietorship or single-owner LLC   The owner (3)     11.     Account
with the Department of Agriculture in the name of a public entity (such as State
or local government, school district, or prison) that receives agricultural
program payments.   The public entity

 

(1)   List first and circle the name of the person whose number you furnish. If
only one person on a joint account has a SSN, that person’s number must be
furnished.   (2)   Circle the minor’s name and furnish the minor’s SSN.   (3)  
You must show your individual name, but you may also enter your business or
“doing business as” name. You may use either your SSN or EIN (if you have one).
  (4)   List first and circle the name of the legal trust, estate or pension
trust. (Do not furnish the TIN of the personal representative or trustee unless
the legal entity itself is not designated in the account title).

NOTE:   If no name is circled when more than one name is listed, the number will
be considered to be that of the first name listed.

9



--------------------------------------------------------------------------------



 



GUIDELINES FOR CERTIFICATION OF TAXPAYER IDENTIFICATION
NUMBER ON SUBSTITUTE FORM W-9
How to Get a TIN
          If you do not have a TIN, apply for one immediately. To apply for an
SSN, obtain Form SS-5, Application for a Social Security Number Card, at the
local office of the Social Security Administration online at
www.socialsecurity.gove/online/ss-s.pdf , or by calling 1-800-772-1213. Get Form
W-7, Application for IRS Individual Taxpayer Information Number, to apply for an
Individual TIN or Form SS-4, Application for Employer Identification Number, to
apply for an EIN. You can apply for an EIN online by accessing the IRS website
at www.irs.gov/business and clicking on Employer ID Numbers under Related
Topics. You can get Forms W-7 and SS-4 from the IRS by calling 1-800-TAX-FORM
(1-800-829-3676) or from the IRS web site at www.irs.gov.
          If you do not have a TIN, write, “Applied For” in the space for the
TIN, sign and date the substitute Form W-9, sign the Certificate of Authority
Taxpayer Identification Number, and give it to the payer. For interest and
dividend payments and certain payments made with respect to readily tradable
instruments, you will, generally have 60 days to get a TIN and give it to the
payer. If the payer does not receive your TIN within 60 days, backup
withholding, if applicable, will begin and continue until you furnish your TIN.
          NOTE: Writing, “Applied For” on the form means that you have already
applied for a TIN OR that you intend to apply for one soon.
          As soon as you receive your TIN, complete another Form W-9, include
your TIN, sign and date the form, and give it to the payer.
          CAUTION: A disregarded domestic entity that has a foreign owner must
use the appropriate Form W-8BEN.
Payees Exempt from Backup Withholding
          Individuals (including sole proprietors) are NOT exempt from backup
withholding. Corporations are exempt from backup withholding for certain
payments, such as interest and dividends.
          If you are exempt from backup withholding, you should still complete
Substitute Form W-9 to avoid possible erroneous backup withholding. Enter your
name and correct TIN in Part 1, write “Exempt” in Part 2, and sign and date the
form. If you are a nonresident alien or a foreign entity not subject to backup
withholding, give the requester the appropriate completed Form W-8BEN,
Certificate of Foreign Status.
          The following is a list of payees that may be exempt from backup
withholding and for which no information reporting is required. For interest and
dividends, all listed payees are exempt except item (9). For broker
transactions, payees listed in (1) through (13) and a person registered under
the Investment Advisers Act of 1940 who regularly acts as a broker are exempt.
Payments subject to reporting under sections 6041 and 6041A are generally exempt
from backup withholding only if made to payees described in items (1) through
(7). However, the following payments made to a corporation (including gross
proceeds paid to an attorney under section 6045(f), even if the attorney is a
corporation) and reportable on Form 1099-MISC are not exempt from backup
withholding: (i) medical and health care payments, (ii) attorneys fees, and
(iii) payments for services paid by a federal executive agency.

(1)   An organization exempt from tax under section 501(a), or an individual
retirement plan (“IRA”), or a custodial account under section 403(b)(7), if the
account satisfies the requirements of section 401(f)(2).   (2)   The United
States or any of its agencies or instrumentalities.   (3)   A state, the
District of Columbia, a possession of the United States, or any of their
subdivisions or instrumentalities.   (4)   A foreign government, a political
subdivision of a foreign government, or any of their agencies or
instrumentalities.   (5)   An international organization or any of its agencies
or instrumentalities.   (6)   A corporation.   (7)   A foreign central bank of
issue.   (8)   A dealer in securities or commodities registered in the United
States, the District of Columbia, or a possession of the United States.   (9)  
A futures commission merchant registered with the Commodity Futures Trading
Commission.   (10)   A real estate investment trust.   (11)   An entity
registered at all times during the tax year under the Investment Company Act of
1940.   (12)   A common trust fund operated by a bank under section 584(a).  
(13)   A financial institution.   (14)   A middleman known in the investment
community as a nominee or custodian.   (15)   An exempt charitable remainder
trust, or a non-exempt trust described in section 4947.

          The following payments are not generally subject to backup
withholding:
Dividends and Patronage Payments

•   Payments to nonresident aliens subject to withholding under section 1441.  
•   Payments to partnerships not engaged in a trade or business in the United
States and that have at least one nonresident alien partner.   •   Payments of
patronage dividends not paid in money.

10



--------------------------------------------------------------------------------



 



GUIDELINES FOR CERTIFICATION OF TAXPAYER IDENTIFICATION
NUMBER ON SUBSTITUTE FORM W-9

•   Payments made by certain foreign organizations.   •   Section 404(k)
distributions made by an ESOP.

Interest Payments

•   Payments of interest or obligations issued by individuals. Note: You may be
subject to backup withholding if this interest is $600 or more and is paid in
the course of the payer’s trade or business. Backup withholding applies to the
reportable payment if the payee has not provided a TIN or provided an incorrect
TIN.   •   Payments of tax-exempt interest (including exempt-interest dividends
under section 852).   •   Payments described in section 6049(b)(5) to
nonresident aliens.   •   Payments on tax-free covenant bonds under section
1451.   •   Payments made by certain foreign organizations.   •   Mortgage or
student loan interest paid to you.

Exempt payees described above should file Form W-9 to avoid possible erroneous
backup withholding. FILE THIS FORM WITH THE PAYER, FURNISH YOUR NAME AND
TAXPAYER IDENTIFICATION NUMBER. WRITE “EXEMPT” ON THE FACE OF THE FORM, SIGN AND
DATE THE FORM AND RETURN IT TO THE PAYER.
          Certain payments that are not subject to information reporting are
also not subject to backup withholding. For details, see sections 6041, 6041A,
6042, 6044, 6045, 6049, 6050A and 6050N, and their regulations.
          Privacy Act Notice. Section 6109 requires you to give your correct TIN
to persons who must file information returns with the IRS to report interest,
dividends, and certain other income paid to you, mortgage interest you paid, the
acquisition or abandonment of secured property, cancellation of debt, or
contributions you made to an IRA or Archer MSA. The IRS uses the numbers for
identification purposes and to help verify the accuracy of your tax return. The
IRS may also provide this information to the Department of Justice for civil and
criminal litigation and to cities, states, and the District of Columbia to carry
out their tax laws. The IRS may also disclose this information to other
countries under a tax treaty, or to federal and state agencies to enforce
federal nontax criminal laws and to combat terrorism.
          You must provide your TIN whether or not you are required to file a
tax return. Payers must generally withhold 28% of taxable interest, dividends,
and certain other payments to a payee who does not give a TIN to a payer.
Certain penalties may also apply.
Penalties
(1) Failure to Furnish TIN. If you fail to furnish your correct TIN to a payer,
you are subject to a penalty of $50 for each such failure unless your failure is
due to reasonable cause and not to willful neglect.
(2) Civil Penalty for False Information With Respect to Withholding. If you make
a false statement with no reasonable basis which results in no imposition of
backup withholding, you are subject to a penalty of $500.
(3) Criminal Penalty for Falsifying Information. Willfully falsifying
certifications or affirmations may subject you to criminal penalties including
fines and/or imprisonment.
(4) Misuse of TINs. If the payer discloses or uses TINs in violation of Federal
law, the payer may be subject to civil and criminal penalties.
FOR ADDITIONAL INFORMATION, CONTACT YOUR TAX ADVISOR OR THE INTERNAL REVENUE
SERVICE

11



--------------------------------------------------------------------------------



 



EXHIBIT D
August 3, 2005
Edward E. Olkkola
300 West 6th Street, Suite 2300
Austin, TX
Facsimile: (512) 651-8545
Thomas Dyal
3000 Sand Hill Road
Building 2, Suite 290
Menlo Park, CA 94025
Facsimile: (650) 854-5762
Re:      Director Indemnification
Dear Ed and Tom:
     From and after the August Call Closing Date (as defined in the
Stockholders’ Agreement dated as of April 30, 2003, by and between Tekelec,
Santera Systems Inc. (“Santera”), the stockholders of Santera, and Austin
Ventures VI, L.P. as Representative, as amended on August 2, 2005 (the
“Stockholders’ Agreement”)), Santera shall fulfill and honor its indemnification
obligations under Article XI of the Amended and Restated Bylaws of Santera and
Article VII of the Amended and Restated Articles of Incorporation of Santera
existing as in effect on the date hereof with respect to Edward E. Olkkola and
Thomas Dyal solely in their capacity as members of the board of directors of
Santera and in no event shall such indemnification obligations apply to Edward
Olkkola in his capacity as a partner of the Representative of the Legacy Santera
Stockholders (each, an “Indemnified Party”). Santera agrees that, for six years
from the date hereof, any directors and officers liability insurance policy of
Santera or Tekelec that insures Santera’s directors shall also cover, to the
same extent, Edward E. Olkkola and Thomas Dyal’s prior service as directors of
Santera. Capitalized terms used herein that are not otherwise defined have the
meanings set forth in the Stockholders’ Agreement.
     The provisions of this Letter Agreement are intended to be for the benefit
of, and shall be enforceable by each Indemnified Party, his or her heirs and
representatives and may not be amended, altered or repealed without the prior
written consent of the affected Indemnified Party.

            Sincerely yours,

SANTERA SYSTEMS INC.
            By:      Its:     

 



--------------------------------------------------------------------------------



 



AGREED AND ACCEPTED
 
Thomas Dyal
 
Edward E. Olkkola

 



--------------------------------------------------------------------------------



 



EXHIBIT E
[Form of Receipt and Mutual Release
to be agreed prior to Closing]

